Exhibit 23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors Acorda Therapeutics,Inc.: We consent to the use of our report dated February 26, 2010, with respect to the consolidated balance sheet of Acorda Therapeutics, Inc. as of December31, 2009, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for each of the years in the two-year period ended December31, 2009, incorporated herein by reference. /s/KPMG LLP Short Hills, New Jersey June 8, 2011
